Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 07MAR2022 has NOT been entered. No new matter would have been entered. Applicant's amendments, if entered, would have overcome each and every 103 rejections previously set forth in the Final Office Action mailed 09DEC2021. Applicant's arguments filed 07MAR2022 have been considered.
See also FREI (US 2149764) disclosing a magnetic filter for separating particles of magnetic material from lubricating oil including:
a filter (Fig. 1 #5) comprises a baffle (Fig. 1 #8) comprising pores (Fig. 1 #22) extending through the baffle and a magnet embedded in the baffle.
The amendment is not entered due to further search and/or consideration required beyond the allotted time for After Final Consideration Pilot.
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/           Examiner, Art Unit 1777